                           4:20-cv-04271-JES # 5        Page 1 of 4
                                                                                                   E-FILED
                                                                    Monday, 22 March, 2021 04:29:33 PM
                                                                          Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

MICHAEL W. SMITH,                                  )
    Plaintiff,                                     )
                                                   )
       v.                                          )       20-CV-4271
                                                   )
ERID KUNKEL,                                       )
     Defendant.                                    )
                                                   )

                              CASE MANAGEMENT ORDER

JAMES E. SHADID, U.S. District Judge:

        The pro se Plaintiff is detained in the Rushville Treatment and Detention Center

and seeks leave to proceed in forma pauperis. The “privilege to proceed without posting

security for costs and fees is reserved to the many truly impoverished litigants who,

within the District Court's sound discretion, would remain without legal remedy if such

privilege were not afforded to them.” Brewster v. North Am. Van Lines, Inc., 461 F.2d 649,

651 (7th Cir. 1972). Additionally, a court must dismiss cases proceeding in forma

pauperis “at any time” if the action is frivolous, malicious, or fails to state a claim, even if

part of the filing fee is paid. 28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave

to proceed in forma pauperis only if the allegations state a federal claim for relief.

       In reviewing the Complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th

Cir. 2103). However, conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its face.'" Alexander v.

U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation omitted).

                                               1
                          4:20-cv-04271-JES # 5       Page 2 of 4




       Plaintiff has identified one Defendant, Facility Director Eric Kunkel. Plaintiff

claims Defendant Kunkel has created and implemented a policy which prohibits all

residents “from buying or possessing a computer or any internet capable device and

from possessing an e-mail account or social media account.” (Comp., p. 2). Plaintiff

wishes to purchase a laptop for work related to his treatment and legal work and to

communicate with friends and family.

       Prisons may implement restrictions if the limitation is “reasonably related to

legitimate penological interests.” Turner v. Safley, 482 U.S. 78 (1987). In addition,

“persons who have been involuntarily committed are entitled to more considerate

treatment and conditions of confinement than criminals whose conditions of

confinement are designed to punish.” Youngberg v. Romeo, 457 U.S. 307, 321–22 (1982).

       However, the Seventh Circuit has previously considered Rushville’s ban on

internet-capable devices and found the restriction was “in furtherance of legitimate

security interests.” Swanson v. Scott, 2020 WL 2494741, at *1 (C.D.Ill. May 14, 2020), citing

Brown v. Phillips, 801 F.3d 849, 855 (7th Cir. 2015). “The Appellate Court found that

absent such a prohibition, civilly committed sex offenders would be able to ‘contact

victims of their crimes’ and to ‘download, manipulate, share, and store illegal

pornography...” Swanson,, 2020 WL 2494741, at *1, quoting Brown, 801 F.3d at 855

(emphasis in original).

       The Seventh Circuit further determined in Brown, that even if an

                                              2
                          4:20-cv-04271-JES # 5       Page 3 of 4




       internet-capable device was purchased without Wi-Fi hardware,
       the consoles still could wirelessly connect to the internet by plugging
       into the console's Ethernet or USB port a device that would convert
       the cable-only device to a wireless device. A resident could then
       connect to the internet in several ways, including simply
       asking outsiders to emit a wireless signal from a cell phone
       in the parking lot. Swanson,, 2020 WL 2494741, at *2 (internal
       citation omitted).

       Therefore, even if Plaintiff maintains he intends to use a laptop for other

purposes, “[t]he prevailing caselaw in this Circuit squarely supports the Rushville

policy restricting detainees' access to internet-capable devices.” Swanson, 2020 WL

2494741(dismissing Rushville complaint alleging denial of internet access was a

violation of his First Amendment right to free association). Since the Appellate Court

has previously considered the policy and found it was constitutionally sound, Plaintiff’s

First Amendment claim is dismissed with prejudice.

       Plaintiff next claims the policy violates his Equal Protection rights because

Illinois Department of Corrections (IDOC) inmates can purchase tablets. Even if

Plaintiff could prove such a policy existed, Plaintiff has failed to articulate an equal

protection claim since he is not similarly situation to an IDOC inmate. See Rapier v.

Harris, 172 F.3d 999, 1004 (7th Cir.1999) (pre-trial detainees are not similarly situated to

convicted prisoners); Smego v. Meza, 2015 WL 5636459, at *2 (C.D.Ill. June 27, 2015)

(Rushville plaintiff “is not similarly situated to an IDOC inmate.”).

       IT IS ORDERED:




                                              3
                          4:20-cv-04271-JES # 5        Page 4 of 4




       1.     Plaintiff’s petition to proceed in forma pauperis is denied. [3]. Plaintiff’s

complaint is dismissed with prejudice for failure to state a claim. The clerk is directed

to enter judgment pursuant to Federal Rule of Civil Procedure 58. The case is closed.

       2.     If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal

with this court within 30 days of the entry of judgment. See Fed. R. App. P. 4(a). A

motion for leave to appeal in forma pauperis MUST set forth the issues Plaintiff plans to

present on appeal. See Fed. R. App. P. 24(a)(1)(C).

       Entered this 22nd day of March, 2021.




                                  s/James E. Shadid
                      _________________________________________
                                  JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE




                                              4
